Citation Nr: 0800320	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-36 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for degenerative joint 
disease and degenerative disc disease, lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1973 to 
September 1976, and he served in the Army National Guard from 
December 2001 to September 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran submitted a claim for a back injury in September 
2003.  In a May 2004 statement, the veteran stated that he 
injured his back during an exercise at the National Training 
Center (NTC) in 2000.  He also references an injury that 
occurred in 2002.  He was afforded a VA examination in July 
2004.  According to the examiner, the veteran's back pain, 
documented in 2001, was not significantly worsened during 
active duty.

His claim was denied in an August 2004 rating decision.  
According to the RO, because the record contained 
documentation of back pain prior to his period of active duty 
without objective evidence of worsening during his period of 
active duty, the veteran's back injury pre-existed service 
and was not aggravated by service.  The veteran's denial was 
continued in an October 2005 statement of the case, as there 
was no evidence to demonstrate a permanent worsening of his 
back condition as a result of his active service.

The Board notes that, although the July 2004 VA examiner 
stated that the veteran's back injury was not 
"significantly" worsened as a result of his active service, 
the examiner did not report that there was no evidence of 
objective worsening, as stated in the August 2004 rating 
decision.  Moreover, the examiner failed to state whether the 
veteran's back disability was permanently worsened, as stated 
in the October 2005 statement of the case.  The examiner 
simply stated that the veteran's prior injury was not 
"significantly worsened" due to his active service, without 
rendering an opinion as to worsening, generally, or permanent 
worsening, as a result of his period of active duty.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  In McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), the United States Court 
of Appeals for Veterans Claims (Court) noted that the third 
prong of 38 C.F.R. § 3.159(c)(4)(I), requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms may be associated with service, establishes a low 
threshold.   See also Locklear v. Nicholson, 20 Vet. App. 410 
(2006).

In light of the aforementioned evidence, the Board finds that 
the veteran should be afforded a VA examination to determine 
the relationship, if any, of the veteran's degenerative joint 
disease and/or degenerative disc disease, lumbosacral spine, 
or aggravation thereof, to his military service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain verification from the appropriate 
government entity of all periods of active 
duty, active duty for training, and inactive 
duty training of the veteran relating to his 
Army National Guard service from December 
2001 to September 2003.

2.  Schedule the veteran for a VA orthopedic 
examination, to include all appropriate 
diagnostic testing, to determine the etiology 
of the veteran's current back condition.  The 
claims file must be made available to the 
examiner and the examiner should indicate in 
his/her report whether or not the claims file 
was reviewed.  Any indicated tests, including 
X-rays, should be accomplished.  A rationale 
for any opinion expressed should be provided.  
The AMC should provide to the examiner 
information concerning the applicable periods 
of military service that may be considered in 
responding to the following questions.  The 
examiner should respond to the following:

a).  Is it at least as likely as not that the 
veteran's preexisting back condition(s) 
increased in severity during any period of 
verified military service as set forth by the 
AMC?

b).  If the veteran's preexisting back 
condition(s) increased in severity during a 
period of service, is it at least as likely 
as not that such increase was due to the 
natural progression of the disorder, or if 
not, due to aggravation of the disorder in 
service?  

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

Note: "Aggravation" of a preexisting 
disability refers to an identifiable, 
incremental, permanent worsening of the 
underlying condition, as contrasted with 
temporary or intermittent flare-ups of 
symptomatology.

c).  If the examiner identifies a back 
condition that did not preexist the veteran's 
military service, the examiner should 
indicate whether it is at least as likely as 
not that such disorder was incurred during a 
period of verified military service.

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

